Title: Abigail Adams to Cotton Tufts, 29 June 1798
From: Adams, Abigail
To: Tufts, Cotton


          
            Dear Sir
            Philadelphia June 29th 1798.
          
          I received your two Letters of June 18 & 22 yesterday. The expences upon the out House I wish to have in a seperate account, the painting the dewelling House & any repairs made Else where in

the General account. you will therefore Credit me 500 dollors upon account of the out Building, and what remains I will either remit or Settle when ever I shall come, which I hope will be in the month approaching. Yet it does not seem as if the President could be absent but a very little while. every day brings up something He is now embarressed with Ship loads of French West Indian Blacks & Molatoes as well as White People, who are now lying below at the Fort. they had taken part with the English, against their Country, and have chosen to come here as a place of safety. the citizens are allarmd, and justly they apply to the Govenour. he finds he has not power to restrain their landing after their quaritine is perfomd; he therefore applies to the President. Congress have given him no power. he therefore lays the Letters before Congress— the Alien Bill will not extend to them they say. we come as Friends, in distress— the Bill for making void the Treaties, has not yet past the House. whilst that is not done, there is no authority to restrain the landing of any Number of French people in any part of the United States. we have in Congress very Good Men for calm & peaceable times, but not one who is bold and intripid enough for the Present, who is a Federalist. they do not get on so fast as the exigencies of the times, and the critical state of the Country requires— if mr Fosters resolutions, had been committed when he offerd them instead of postponed, these people could have been immediatly orderd away— they suffer no doubt, but under existing circumstances, to permit them to land would endanger the peace of the Citizens, for such men are fit for any evil work—and we have in this City & in N york, and I presume in all our Capitals, more or less of the spirit of Revolution & insurgency You will see by the papers that Bache is at length taken hold of. it was done by the Attorney General of the State, and not at the Instance of the President who was not knowing to his arrest untill it had taken place, but not a paper has he publishd for six month I believe a year, but what would subject him to a commitment. Greenleafs paper, I am told is worse than Bache, if that can be. I think the Attorney Gen’ll of the states ought to procecute the constant libellous publications which issue from those fountains of Corruption.
          you will see by mr Gerrys Letter the situation in which he is. if the envoys had all returnd together they would have conducted like Men, like the Representitives of an independant Nation— now the Jacobins circulate an Idea that mr Gerry will make a treaty. they do not doubt it. it is therefore madness to persue measures which lead to

war Such language is held in senate in the House, in Baches & Greenleafs paper, and I am told the President accused of wanting to have laws enacted to make crimes, to erect the Goulitine, to destroy the Liberty of the Press, and that nothing but the Militia keeps him in any Awe— Such I hear was the contents of Greenleafs paper of this week. what can we expect should the French send an Army here? the Body of the people are of different Sentiments I know but we cannot have safety, or security whilst these things are permitted uncheckd
          I am well acquainted with mr Goodrich and will make the inquiry you desire. the Army & the Navy will give our Young Gentlemen an opportunity to display their Love of Country. in the civil department, there are always more applications, 50 to one than offices— Worthy men whose circumstances are distresst, and whose property is lost, are frequently urged upon the President for offices in which the publick Revenue is concernd, but he has made it a rule against his personal feelings and wishes, to put no such temptation or trust into their hands. upon this Principle he made an appointment in this city of a collector for this port, yesterday, when a strong & powerfull interest was made for an unfortunate Man whose Character was fair—but his circumstances desperate— but the publick credit must not be hazarded for private friendships— it is indeed a painfull task assignd the President, and his Patronage will not weigh against the pain and anxiety and responsibility of it— we Have not yet see mr Soper—
          The President is rejoiced to hear any thing respecting his Farm— which he longs to see & walk over—
          I mourn the death of dr Belknap as one of my worthy Friends, as a man of virtue piety & Religion Leaning & Science. it is a loss to our Country to which he was an honour and an ornament. in such times, as these to be deprived of one such Man is a calamity to be deplored many of our props are removed, and we have Cause for Sorrow lamentation & mourning and the inquiry, “wherfore we are thus contended with” should induce each individual to examine himself.—
          The season is becomeing very oppressive and sickly—but we must take our chance— I do not fear for myself so much as for the President, whose mind is over burdend with publick cares.
          My kind Regards to mrs Tufts and to all other of our Friend
          Yours &C
          
            A Adams
          
         